Citation Nr: 0630963	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  02-09 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.	Entitlement to service connection for a right shoulder 
disability, to include arthritis.

2.	Entitlement to service connection for a left shoulder 
disability, to include arthritis.


REPRESENTATION

Appellant represented by: Laurence Miscall, Jr., Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Barbara C. Morton, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1952 to May 1956.

This matter is before the Board of Veterans' Appeals (Board) 
from a February 2000 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Diego, California, 
which denied service connection for a bilateral shoulder 
disability, to include arthritis.  The RO issued a notice of 
the decision in February 2000, and the veteran timely filed a 
Notice of Disagreement (NOD) in September 2000.  
Subsequently, in May 2002 the RO provided a Statement of the 
Case (SOC), and thereafter, in June 2002, the veteran timely 
filed a substantive appeal.

The Board notes that the veteran requested a Travel Board 
hearing in his substantive appeal, but instead was granted a 
hearing before a Decision Review Officer (DRO) in February 
2003, where he presented as a witness.  This hearing 
transcript has been made available to the Board for review, 
and the veteran has neither objected to having had this type 
of hearing, nor has he expressed any dissatisfaction with it.  
In addition, in an April 2006 correspondence, the veteran 
indicated that he wished VA to decide his claim as soon as 
possible and that he had no further evidence to submit.  
Under these circumstances, the veteran's Travel Board hearing 
request is deemed withdrawn.  38 C.F.R. § 20.704(e) (2006).  
Accordingly, the Board will proceed with its review of the 
appeal without further hearing action.   

The RO issued an SSOC in May 2003, and on appeal in October 
2003, the Board remanded the case for further development by 
the RO.  Specifically, the Board directed the RO to request 
the veteran's service medical records (SMRs) from the 
National Personnel Records Center (NPRC), to include 
inpatient treatment records of clinical records from Brooke 
Army Medical Center in Ft. Sam Houston from January 1953 to 
March 1953.  The Board also instructed to RO to provide a VA 
examination if it should locate any supporting SMRs.   
Thereafter, the RO provided another SSOC in January 2005.

Again, on appeal, in September 2005, the Board remanded the 
case for the purposes of providing the veteran with proper 
Veterans Claims Assistance Act (VCAA) notice, as well as 
conducting a VA joints examination to ascertain the nature, 
extent and etiology of any current right and left shoulder 
disabilities.  The RO then issued an SSOC in May 2006.

The Board finds that the RO has complied with the Board's 
Remand directives, and therefore it may proceed with review 
of the appeal.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (noting Board's duty to "insure [the RO's] 
compliance" with the terms of its remand orders).

The Board additionally notes that during the February 2003 
DRO hearing, the veteran, through his attorney, appears to 
have raised the issue of service connection of the left 
shoulder as secondary to the right shoulder injury.  DRO 
Hearing Transcript at 8.  Because the Board below has granted 
direct service connection for the right shoulder disability, 
the direct, presumptive and secondary service connection 
aspects of the remaining issue on appeal should be 
adjudicated at the same time rather than piecemeal.  See 
Smith (Daniel) v. Gober, 236 F.3d 1370, 1373 (Fed. Cir. 2001) 
(where the facts underlying separate claims are "intimately 
connected," the interests of judicial economy and avoidance 
of piecemeal litigation require that the claims be 
adjudicated together).  Thus, the issue of service connection 
for a left shoulder disability, to include on a secondary 
basis, must be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for further development.  VA 
will notify the veteran if further action is required on his 
part.  





FINDINGS OF FACT

1.	The veteran currently has a right shoulder disability, to 
include arthritis.

2.	The medical and lay evidence falls in relative equipoise 
with respect to whether the veteran incurred his right 
shoulder disability in service and whether a service-
disability link exists; therefore the veteran prevails.


CONCLUSION OF LAW

Service connection for a right shoulder disability, to 
include arthritis, is warranted.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  First, VA 
has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  38 C.F.R. § 3.159(a)(5) (2006).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2006).  

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for a right shoulder disability.  Therefore, no further 
development is needed with respect to this issue.  As noted 
above, the issue of service connection for a left shoulder 
disability is addressed in the Remand below.

II. Law and Regulations
a. Service Connection
The Court has held that "[f]or service connection to be 
awarded, there must be (1) medical evidence of a current 
disability; (2) medical evidence, or in certain 
circumstances, lay evidence of an in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury."  Coburn v. Nicholson, 19 
Vet. App. 427, 431 (2006); accord Disabled Am. Veterans v. 
Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 (Fed. Cir. 
2005); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 
2004).  If the veteran fails to demonstrate any one element, 
denial of service connection will result.  Disabled Am. 
Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, the Court 
has recognized that, "[i]n the absence of proof of a present 
disability there can be no valid claim" of service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) 
(recognizing that "[a] service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability"); see also Chelte v. 
Brown, 10 Vet. App. 268, 271, 272 (1997) (holding that the 
veteran's claim was not well grounded when the evidence 
"establishe[d] only that the veteran had a [disability] in 
the past, not that he has a current disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, the Court has expressed that "[s]ervice 
connection for VA disability compensation . . . will be 
awarded to a veteran who served on active duty during a 
period of war . . . for any disease or injury that was 
incurred in or aggravated by" such service.  Caluza, 7 Vet. 
App. at 505.  VA may grant service connection, despite a 
diagnosis after discharge, when all the evidence, including 
that pertinent to service, establishes that the veteran 
incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").  

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

In addition, certain chronic diseases, including arthritis, 
may be presumed to have been incurred during service if it 
first becomes manifest to a compensable degree within one 
year of separation from active duty.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.307, 3.309 (2006).

b. Standard of Proof
38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).  




III. Analysis
The Board finds that the evidence of record falls at least in 
equipoise with respect to the veteran's claim for service 
connection for a right shoulder disability.  

a. Factual Background
Service Medical Records (SMRs)
The veteran's April 1952 and May 1952 Reports of Medical 
Examination for Enlistment reveal normal clinical evaluations 
with respect to his chest and upper extremities and contain 
no indication of any shoulder abnormalities.  
    
The veteran's April 1956 Report of Medical Examination for 
Discharge reveals a normal clinical evaluation with respect 
to his chest and upper extremities and contains no mention of 
any shoulder abnormalities or injuries.  The examiner 
indicated that the veteran had denied all other significant 
medical history.  

The other SMRs of record bear no indication of a shoulder 
injury or abnormalities.

RO's Attempts to Acquire SMRs
The RO has undertaken numerous attempts to acquire additional 
SMRs, to include any treatment records pertaining to an 
alleged in-service injury due to an automobile accident.  
Specifically, in April 1999, March 2001, January 2002 and 
November 2004 the RO made requests for active duty inpatient 
clinical records for an injured shoulder from January 1952 to 
December 1953 as well as all other complete medical records.  
In responses dated March 2001, January 2002, May 2002 and 
February 2003, the NPRC indicated that the records had been 
lost in a 1973 fire.  In a December 2004 response, the PRRC 
confirmed that it had conducted an extensive and thorough 
search for the records, but could not locate any.  
Accordingly, it concluded that the records either did not 
exist, that NPRC did not possess them or that further efforts 
to locate them at NPRC would be futile. 

Again, in March 2001, January 2002, April 2002 and May 2002, 
the RO sought to obtain records of a motor vehicle accident 
in 1953 or 1954 near Randolph Air Force Base, but in an April 
2002 response letter, a Military Records Specialist indicated 
that a number of attempts had been made to obtain the line of 
duty investigation, without success.  As a result, he 
determined that all procedures had been correctly followed 
and all efforts to obtain the needed records had been 
exhausted.  Accordingly, he stated that any further attempts 
to find the records would be futile, and therefore he deemed 
the SMRs unavailable.   

An August 2001 correspondence to the veteran's attorney from 
the NPRC indicated that most of the veteran's SMRs had been 
filed in an area at the storage facility where a 1973 fire 
occurred.  Accordingly, NPRC conveyed that it could not 
reconstruct complete military personnel or medical records.

In addition, an October 2001 letter directed to the veteran's 
attorney from Randolph Air Force Base conveys that a thorough 
search did not yield any records regarding the alleged in-
service automobile accident.  This correspondence also 
indicated that incident reports are destroyed 3 years after 
the incident, in accordance with the Air Force Manual.  

Private Medical Records of Dr. R.F.B.
An October 1996 medical report by Dr. R.F.B. indicates that 
the veteran had bursitis of the right shoulder.  A year 
later, in September 1997, the veteran visited Dr. R.F.B. with 
complaints of right shoulder pain.  The physician again 
assessed him as having shoulder bursitis.  

In December 1998, the veteran consulted with Dr. R.F.B. with 
complaints of bilateral shoulder pain.  In this report, the 
veteran conveyed no history of trauma, and X-rays revealed 
mild tendinitis, and a possible bone spur to joint.  After 
observing a decreased range of motion in the shoulder, Dr. 
R.F.B. assessed that the veteran had bursitis and calcific 
tendinitis.

Subsequently, in February 1999, April 1999, June 2005, and 
August 2005, the veteran continued to complain of extreme 
right shoulder pain, for which Dr. R.F.B. continued the 
diagnosis of bursitis.  Nowhere in any of Dr. R.F.B.'s 
reports did he offer an opinion as to the etiology of the 
veteran's shoulder abnormalities.  


Private Medical Records of Dr. J.A.C.
The veteran underwent a magnetic resonance imaging of the 
right shoulder in June 1999.  Based on an examination of this 
imaging, Dr. J.A.C. determined that the veteran had end-stage 
osteoarthropathy of the right glenohumeral joint with 
associated posterior dislocation of the humeral head, 
resulting in complete destruction of the glenoid labrum and 
the hyaline articular cartilage of the glenohumeral joint.  
He also determined that the veteran exhibited an atrophic but 
intact rotator cuff, as well as a high grade strain versus 
tear proximal aspect o the long head of the biceps tendon.  
Like Dr. R.F.B., Dr. J.A.C. made no findings as to the cause 
of the veteran's right shoulder disability.    

Private Medical Records of Dr. G.J.L.
In a December 1998 medical report, Dr. G.J.L. noted the 
veteran's complaint of a  history of bilateral shoulder pain 
dating back to his active service.  The veteran conveyed that 
at that time he received radiation treatment for bursitis of 
the bilateral shoulders.  He also informed Dr. G.J.L. that he 
had sustained an injury in an accident while driving to and 
from base, although he could not recall a specific shoulder 
injury.  The veteran conveyed that his bilateral shoulder 
pain had worsened over the previous few months and that the 
pain had been marked by intermittent exacerbations.  

After conducting a physical examination, Dr. G.J.L. assessed 
the veteran, in pertinent part, as having probable long 
standing right glenohumeral arthrosis with glenoid erosion 
and post subluxation with probable concomitant rotator cuff 
tear.  He made no clinical determination as to the etiology 
of the veteran's right shoulder abnormality.

In a follow-up examination in January 1999, Dr. G.J.L. 
noticed no significant changes in either shoulder.  
Radiographs of the right shoulder again demonstrated advanced 
arthrosis with humeral head irregularity and post glenoid 
erosion with resultant post subluxation of the humeral head.  
As a result, Dr. G.J.L. assessed the veteran as having severe 
and advanced right glenohumeral arthrosis with glenohumeral 
subluxation.  As in the December 1998 report, Dr. G.J.L. 
offered no analysis as to the cause or origin of the 
veteran's shoulder disabilities.  
Private Medical Records of Dr. M.J.S.
The veteran consulted with Dr. M.J.S. in July 1999 for his 
right shoulder pain.  Upon review of X-rays and a physical 
examination of the veteran, Dr. M.J.S. concluded that the 
veteran displayed advanced destructive change to the right 
glenohumeral joint, mainly on the glenoid side.  He noted the 
veteran's account of having received radiation therapy to 
this shoulder for inflammation during service and having 
experienced problems with the right shoulder in his early 
30s.  Dr. M.J.S. conveyed his view that "[i]t is obvious to 
me that the radiographic changes are not consistent with 
routine OA [osteoarthritis] of the shoulder.  I believe that 
the radiographic changes noted presently are due to his 
radiation treatments."  In addition, the physician stated 
that the veteran "most likely had bone infraction as a 
result of this treatment resulting in his severe glenoid 
deficiency."           

Private Medical Records of Dr. H.J.L.
In a September 2004 note, Dr. H.J.L. indicated that the 
veteran complained of right shoulder pain.  He stated that 
the veteran evidently had injured the shoulder in service in 
1954 and received radiation therapy at Randolph Air Force 
Base to prevent extra calcification and bone forming.  The 
physician also noted that these  and other relevant treatment 
service records had been lost in a fire.  

X-rays revealed that the right shoulder has significant 
glenohumeral arthritis with no articular space, basically 
bone to bone.  Accordingly, Dr. H.J.L. offered his impression 
that the veteran exhibited severe right shoulder glenohumeral 
arthritis, probably secondary to radiation therapy in 1954.   

Veteran's March 2001 & June 2006 Correspondences
In March 2001 and June 2006 letters, the veteran, through his 
attorney, provided further details about the claimed 
automobile accident that allegedly caused a shoulder injury 
in an attempt to help verify this incident.  Specifically, he 
named "[redacted]" as the driver of the truck in which he 
was a passenger as well as Msgt. "[redacted]," last name unknown, 
who worked at the base Maintenance Department.  From the 
evidence of record, it does not appear that the RO located 
either individual.

Affidavit of C.L.S.
In February 2000, the RO received an affidavit from the 
veteran's brother, C.L.S.  In it, C.L.S. stated that he 
recalled that during the veteran's service, between 1952 and 
1953, the veteran had informed him about being a passenger in 
a truck involved in an accident on Randolph Air Force Base.  
C.L.S. attested that the veteran had conveyed that he had 
sustained damage to his right shoulder and had received 
treatment at Ft. Sam Houston's Brooks  Hospital in the form 
of X-rays for 3 months.  

February 2003 Decision Review Officer Hearing
At his DRO Hearing, the veteran testified that the motor 
vehicle accident that caused his injury occurred in late 1952 
or 1953.  DRO Hearing Transcript at 4.  He described the 
vehicle in which he was a passenger being hit by an Air Force 
car near Randolph Air Force Base and receiving treatment at 
Randolph Hospital.  DRO Hearing Transcript at 4.  The veteran 
also recounted that when the car hit his truck, being on the 
passenger side, his right shoulder and face went into the 
passenger side window.  DRO Hearing Transcript at 5.  He 
explained that he also received X-ray treatment at Brooke 
Army Hospital for 3 months to reduce shoulder inflammation.  
DRO Hearing Transcript at 5.  

In terms of the onset of shoulder pain, the veteran described 
that he felt discomfort briefly at times in his younger 
years, especially when he lifted his arms above his shoulder, 
as he would have occasion to do in his line of work as a 
barber.  DRO Hearing Transcript at 6.  He testified that in 
later years, the pain would remain for longer durations and 
that he sought treatment from chiropractors.  DRO Hearing 
Transcript at 6, 7.  Although the veteran recalled that these 
chiropractors were located in the suburbs of Detroit, 
Michigan, he could not recall their names.   DRO Hearing 
Transcript at 7.  The veteran indicated that his shoulder 
became a major problem in the early 1990s.  DRO Hearing 
Transcript at 7.  

The veteran further conveyed his current right shoulder 
symptoms.  DRO Hearing Transcript at 8.  Specifically, he 
described a limited range of motion of the right shoulder 
over the left as well as having pain for which he must take 
pain medication.  DRO Hearing Transcript at 8, 10.        

January 2006 VA Orthopedic Examination Report
The VA orthopedic examiner discussed the veteran's service 
background, as well as his 40-year post-service profession as 
a barber.  In reviewing the claims file, the examiner 
observed the absence of health record entries for either 
shoulder.  

Diagnostic tests, to include X-rays of both shoulders, 
revealed that the veteran has severe glenohumeral arthritis 
and arthritis bilaterally.  Thus, the pertinent diagnosis was 
recorded as severe glenohumeral arthritis with end stage 
osteoarthropathy of the right shoulder.  (As noted above, the 
left shoulder is addressed in the remand below.)  In his 
opinion, in pertinent part, the right shoulder disability 
was" at least as likely as not, not related to the veteran's 
previous service" and was secondary to "his long-standing 
occupation as a barber, over 40 years, especially given the 
fact that there is no evidence of any shoulder problem in 
reviewing the veteran's [SMRs]."      

In April 2006, the veteran indicated that he had no further 
evidence to submit in support of his claim.

b. Discussion
The Board finds that the veteran has satisfied the first 
prong of the service connection test with respect to his 
right shoulder claim.  Specifically, the clinical and X-ray 
evidence of record, most recently the January 2006 VA 
orthopedic examination, demonstrates that he currently has 
severe arthritis in the right shoulder.  See Coburn, 19 Vet. 
App. at 431; accord Disabled Am. Veterans, 419 F.3d at 1318.  
Accordingly, the only questions remaining amount to: (1) 
whether the veteran incurred this disability during service 
or whether it was aggravated thereby; and (2) whether any 
service-disability link exists.

As outlined above, relevant SMRs that would illuminate 
whether the veteran incurred his right shoulder disability as 
a result of his alleged automobile accident during service 
have been destroyed.  In such a case, the Board comments that 
while it has a "heightened" duty "to explain its findings 
and conclusions and to consider carefully the benefit-of-the-
doubt rule," see Cromer v. Nicholson, 19 Vet. App. 215, 217-
18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); accord Russo v. Brown  9 Vet. App. 46, 51 (1996) 
(explaining that precedent does "not establish a heightened 
'benefit of the doubt,' only a heightened duty of the Board 
to consider applicability of the benefit of the doubt rule, 
to assist the claimant in developing the claim, and to 
explain its decision when the veteran's medical records have 
been destroyed"), it need not engage in any "burden-
shifting" analysis with respect to the claims.  Cromer v. 
Nicholson, 455 F.3d 1346, 1345-46 (Fed. Cir. 2006) (holding 
no adverse presumption attaches to service connection claim 
against the government when veteran's SMRs are destroyed in a 
fire).  Accordingly, the Board will look to other evidence 
apart from the SMRs to render its decision.

The record contains both supportive and non-supportive 
evidence with respect to the claim for service connection for 
a right shoulder disability.  Weighing against the claim is 
the fact that the veteran's available SMRs contain no 
indication of a right shoulder injury and the first 
documented complaint of and treatment for right shoulder pain 
occurred many years post-service, in October 1996.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d 1335, 1358 (Feb. Cir. 
2002) (en banc).  Weighing in favor of this claim, however, 
is the February 2000 affidavit by the veteran's brother, 
C.L.S., attesting to the fact that the veteran had informed 
him about having injured his right shoulder in an in-service 
automobile accident and having received treatment for this 
injury at the Brooke Hospital.  The veteran's description 
about the details of the claimed accident, to include where 
and how it happened as well as providing the partial names of 
other individuals involved in an attempt to verify the 
incident, and his account of the radiation treatment he 
received for the right shoulder injury, also preponderates in 
favor of this claim.  Given these competing lines of 
evidence, the Board determines that the evidence falls at 
least in relative equipoise, and therefore, the Board finds 
that the veteran incurred his right shoulder injury in 
service.   

Having determined that the veteran receives the benefit of 
the doubt that he incurred the injury in service, the Board 
now examines the nexus prong of the service connection test.  
The Board comments that the record contains conflicting 
medical opinions as to the etiology of the veteran's right 
shoulder disability.  Specifically, the July 1999 and 
September 2004 private medical reports of Drs. M.J.S. and 
H.J.L. respectively indicate their opinions that the 
veteran's right shoulder disability was caused by the in-
service radiation treatment the veteran received after the 
automobile accident, while the January 2006 VA examiner 
opined that it was at least as likely as not that the 
veteran's bilateral shoulder disabilities were not related to 
his service, but were secondary to his 40 years of work as a 
barber.  In such a circumstance, the Board must determine how 
much weight to afford each opinion.  See Guerrieri v. Brown, 
4 Vet. App. 467, 471 (1993).  The Board may place greater 
weight on one medical professional's opinion over another, 
depending on factors such as the reasoning employed, medical 
expertise, the thoroughness and detail of the opinion, 
whether or not, and the extent to which, they reviewed prior 
clinical records or the claims file, and other evidence.  See 
id., at 470-71 ("The probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches"); accord Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000).  The Board's determination in this 
regard must be explained in a statement providing adequate 
reasons and bases.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (noting that the Board may "favor the opinion of one 
competent medical expert over that of another when the Board 
gives an adequate statement of reasons and bases").     

With these principles in mind, the Board determines that 
these competing medical opinions fall at least in relative 
equipoise, in which case, the veteran prevails.  First, these 
opinions, especially those of Dr. H.J.L. and the VA examiner, 
are relatively contemporaneous with one another, having 
respective dates of September 2004 and January 2006.  
Accordingly, the Board does not accord more probative weight 
to one opinion over the other based on timing.  See Boggs v. 
West, 11 Vet. App. 334, 344 (1998) (holding that the Board 
may assign more recent medical opinions greater probative 
value).  

Additionally, the analysis and rationale provided by these 
medical examiners equally balance each other out.  In 
particular, Dr. M.J.S. definitively linked the veteran's 
right shoulder malady to his in-service radiation treatment 
and indicated that the veteran's right shoulder disability 
simply was not consistent with routine osteoarthritis.   In 
addition, Dr. H.J.L. determined that the veteran's right 
shoulder arthritis was "probably secondary to radiation 
therapy in 1954," although he gave no explanation as to why 
he reached this conclusion.  On the other hand, the VA 
examiner attributed the veteran's shoulder disability to his 
decades-long work as a barber, especially in light of the 
lack of SMRs indicating an in-service shoulder injury.  The 
Board determines that these roughly balanced rationales and 
conclusions render these opinions at least in relative 
equipoise, in which case, the veteran receives the benefit of 
the doubt.      

Based on the foregoing, the Board finds that service 
connection for a right shoulder disability, to include 
arthritis, is warranted. 


ORDER

Service connection for a right shoulder disability, to 
include arthritis, is granted.


                                                              
REMAND

The issue that remains in appellate status is service 
connection for a left shoulder disability.  The appeal is 
from an RO decision that denied service connection on direct 
and presumptive bases.  As noted in the introduction above, 
the veteran's attorney raised an issue of secondary service 
connection for a left shoulder disability during this appeal.  
Under 38 C.F.R. § 3.310(a) (2006), service connection may be 
granted for disability which is proximately due to or the 
result of a service-connected disease or injury.  Secondary 
service connection may be found where a service-connected 
disability aggravates another condition (i.e., there is an 
additional increment of disability of the other condition 
which is proximately due to or the result of a service- 
connected disorder).  Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board finds that the question of secondary service 
connection is part of or intertwined with the claim on 
appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(the prohibition against the adjudication of claims that are 
inextricably intertwined is based upon the recognition that 
claims related to each other in the prescribed degree should 
not be subject to piecemeal decision-making or appellate 
litigation).  Under these circumstances, the RO must 
adjudicate the claim for secondary service connection prior 
to the Board's appellate review of the other aspects of the 
claim already in appellate status.  Prior to its adjudication 
of the raised, intertwined issue, the RO must ensure 
compliance with the duties to notify and assist, to include 
determining whether there is a duty to provide an opinion 
addressing the question of whether the veteran's service-
connected right shoulder disability caused or aggravated his 
left shoulder disability, to include through overuse of the 
latter extremity.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§§ 3.159, 3.310(a); Allen, supra.  The evidence relevant to 
the claim for service connection for a left shoulder 
disability, to include on direct incurrence, presumptive and 
secondary bases, is summarized below.

Service Medical Records (SMRs)
The veteran's April 1952 and May 1952 Reports of Medical 
Examination for Enlistment reveal normal clinical evaluations 
with respect to his chest and upper extremities and contain 
no indication of any shoulder abnormalities.  
    
The veteran's April 1956 Report of Medical Examination for 
Discharge reveals a normal clinical evaluation with respect 
to his chest and upper extremities and contains no mention of 
any shoulder abnormalities or injuries.  The examiner 
indicated that the veteran had denied all other significant 
medical history.  

The other SMRs of record bear no indication of a shoulder 
injury or abnormalities.



RO's Attempts to Acquire SMRs
The RO has undertaken numerous attempts to acquire additional 
SMRs, to include any treatment records pertaining to an 
alleged in-service injury due to an automobile accident.  
Specifically, in April 1999, March 2001, January 2002 and 
November 2004 the RO made requests for active duty inpatient 
clinical records for an injured shoulder from January 1952 to 
December 1953 as well as all other complete medical records.  
In responses dated March 2001, January 2002, May 2002 and 
February 2003, the NPRC indicated that the records had been 
lost in a 1973 fire.  In a December 2004 response, the PRRC 
confirmed that it had conducted an extensive and thorough 
search for the records, but could not locate any.  
Accordingly, it concluded that the records either did not 
exist, that NPRC did not possess them or that further efforts 
to locate them at NPRC would be futile. 

Again, in March 2001, January 2002, April 2002 and May 2002, 
the RO sought to obtain records of a motor vehicle accident 
in 1953 or 1954 near Randolph Air Force Base, but in an April 
2002 response letter, a Military Records Specialist indicated 
that a number of attempts had been made to obtain the line of 
duty investigation, without success.  As a result, he 
determined that all procedures had been correctly followed 
and all efforts to obtain the needed records had been 
exhausted.  Accordingly, he stated that any further attempts 
to find the records would be futile, and therefore he deemed 
the SMRs unavailable.   

An August 2001 correspondence to the veteran's attorney from 
the NPRC indicated that most of the veteran's SMRs had been 
filed in an area at the storage facility where a 1973 fire 
occurred.  Accordingly, NPRC conveyed that it could not 
reconstruct complete military personnel or medical records.

In addition, an October 2001 letter directed to the veteran's 
attorney from Randolph Air Force Base conveys that a thorough 
search did not yield any records regarding the alleged in-
service automobile accident.  This correspondence also 
indicated that incident reports are destroyed 3 years after 
the incident, in accordance with the Air Force Manual.  



Private Medical Records of Dr. R.F.B.
An October 1996 medical report by Dr. R.F.B. indicates that 
the veteran had bursitis of the right shoulder.  A year 
later, in September 1997, the veteran visited Dr. R.F.B. with 
complaints of right shoulder pain.  The physician again 
assessed him as having shoulder bursitis.  

In December 1998, the veteran consulted with Dr. R.F.B. with 
complaints of bilateral shoulder pain.  In this report, the 
veteran conveyed no history of trauma, and X-rays revealed 
mild tendinitis, and a possible bone spur to joint.  After 
observing a decreased range of motion in the shoulder, Dr. 
R.F.B. assessed that the veteran had bursitis and calcific 
tendinitis.

Subsequently, in February 1999, April 1999, June 2005, and 
August 2005, the veteran continued to complain of extreme 
right shoulder pain, for which Dr. R.F.B. continued the 
diagnosis of bursitis.  Nowhere in any of Dr. R.F.B.'s 
reports did he offer an opinion as to the etiology of the 
veteran's shoulder abnormalities.  

Private Medical Records of Dr. J.A.C.
The veteran underwent a magnetic resonance imaging of the 
right shoulder in June 1999.  Based on an examination of this 
imaging, Dr. J.A.C. determined that the veteran had end-stage 
osteoarthropathy of the right glenohumeral joint with 
associated posterior dislocation of the humeral head, 
resulting in complete destruction of the glenoid labrum and 
the hyaline articular cartilage of the glenohumeral joint.  
He also determined that the veteran exhibited an atrophic but 
intact rotator cuff, as well as a high grade strain versus 
tear proximal aspect o the long head of the biceps tendon.  
Like Dr. R.F.B., Dr. J.A.C. made no findings as to the cause 
of the veteran's right shoulder disability.    

Private Medical Records of Dr. G.J.L.
In a December 1998 medical report, Dr. G.J.L. noted the 
veteran's complaint of a  history of bilateral shoulder pain 
dating back to his active service.  The veteran conveyed that 
at that time he received radiation treatment for bursitis of 
the bilateral shoulders.  He also informed Dr. G.J.L. that he 
had sustained an injury in an accident while driving to and 
from base, although he could not recall a specific shoulder 
injury.  The veteran conveyed that his bilateral shoulder 
pain had worsened over the previous few months and that the 
pain had been marked by intermittent exacerbations.  

After conducting a physical examination, Dr. G.J.L. assessed 
the veteran as having probable long standing right 
glenohumeral arthrosis with glenoid erosion and post 
subluxation with probable concomitant rotator cuff tear.  As 
for the left shoulder, the physician determined that he 
exhibited chronic cuff tendinitis, query tear with evidence 
of cuff calcification.  He made no clinical determination as 
to the etiology of the veteran's bilateral shoulder 
abnormalities. 

In a follow-up examination in January 1999, Dr. G.J.L. 
noticed no significant changes in either shoulder.  
Radiographs of the right shoulder again demonstrated advanced 
arthrosis with humeral head irregularity and post glenoid 
erosion with resultant post subluxation of the humeral head; 
the left shoulder radiographs revealed advanced glenohumeral 
arthrosis with obliteration of the glenohumeral joint space.  
As a result, Dr. G.J.L. assessed the veteran as having severe 
and advanced right glenohumeral arthrosis with glenohumeral 
subluxation, as well as advanced left glenohumeral arthrosis 
with excellent response to subacromial injection.  As in the 
December 1998 report, Dr. G.J.L. offered no analysis as to 
the cause or origin of the veteran's shoulder disabilities.  

Private Medical Records of Dr. M.J.S.
The veteran consulted with Dr. M.J.S. in July 1999 for his 
right shoulder pain.  Upon review of X-rays and a physical 
examination of the veteran, Dr. M.J.S. concluded that the 
veteran displayed advanced destructive change to the right 
glenohumeral joint, mainly on the glenoid side.  He noted the 
veteran's account of having received radiation therapy to 
this shoulder for inflammation during service and having 
experienced problems with the right shoulder in his early 
30s.  Dr. M.J.S. conveyed his view that "[i]t is obvious to 
me that the radiographic changes are not consistent with 
routine OA [osteoarthritis] of the shoulder.  I believe that 
the radiographic changes noted presently are due to his 
radiation treatments."  In addition, the physician stated 
that the veteran "most likely had bone infraction as a 
result of this treatment resulting in his severe glenoid 
deficiency."           

Private Medical Records of Dr. H.J.L.
In a September 2004 note, Dr. H.J.L. indicated that the 
veteran complained of right shoulder pain.  He stated that 
the veteran evidently had injured the shoulder in service in 
1954 and received radiation therapy at Randolph Air Force 
Base to prevent extra calcification and bone forming.  The 
physician also noted that these and other relevant treatment 
service records had been lost in a fire.  

X-rays revealed that the right shoulder has significant 
glenohumeral arthritis with no articular space, basically 
bone to bone.  Accordingly, Dr. H.J.L. offered his impression 
that the veteran exhibited severe right shoulder glenohumeral 
arthritis, probably secondary to radiation therapy in 1954.   

Veteran's March 2001 & June 2006 Correspondences
In March 2001 and June 2006 letters, the veteran, through his 
attorney, provided further details about the claimed 
automobile accident that allegedly caused a shoulder injury 
in an attempt to help verify this incident.  Specifically, he 
named "[redacted]" as the driver of the truck in which he 
was a passenger as well as Msgt. "[redacted]," last name unknown, 
who worked at the base Maintenance Department.  From the 
evidence of record, it does not appear that the RO located 
either individual.

Affidavit of C.L.S.
In February 2000, the RO received an affidavit from the 
veteran's brother, C.L.S.  In it, C.L.S. stated that he 
recalled that during the veteran's service, between 1952 and 
1953, the veteran had informed him about being a passenger in 
a truck involved in an accident on Randolph Air Force Base.  
C.L.S. attested that the veteran had conveyed that he had 
sustained damage to his right shoulder and had received 
treatment at Ft. Sam Houston's Brooks  Hospital in the form 
of X-rays for 3 months.  



February 2003 Decision Review Officer Hearing
At his DRO Hearing, the veteran testified that the motor 
vehicle accident that caused his injury occurred in late 1952 
or 1953.  DRO Hearing Transcript at 4.  He described the 
vehicle in which he was a passenger being hit by an Air Force 
car near Randolph Air Force Base and receiving treatment at 
Randolph Hospital.  DRO Hearing Transcript at 4.  The veteran 
also recounted that when the car hit his truck, being on the 
passenger side, his right shoulder and face went into the 
passenger side window.  DRO Hearing Transcript at 5.  He 
explained that he also received X-ray treatment at Brooke 
Army Hospital for 3 months to reduce shoulder inflammation.  
DRO Hearing Transcript at 5.  

In terms of the onset of shoulder pain, the veteran described 
that he felt discomfort briefly at times in his younger 
years, especially when he lifted his arms above his shoulder, 
as he would have occasion to do in his line of work as a 
barber.  DRO Hearing Transcript at 6.  He testified that in 
later years, the pain would remain for longer durations and 
that he sought treatment from chiropractors.  DRO Hearing 
Transcript at 6, 7.  Although the veteran recalled that these 
chiropractors were located in the suburbs of Detroit, 
Michigan, he could not recall their names.   DRO Hearing 
Transcript at 7.  The veteran indicated that his shoulder 
became a major problem in the early 1990s.  DRO Hearing 
Transcript at 7.  

The veteran further conveyed his current right shoulder 
symptoms.  DRO Hearing Transcript at 8.  Specifically, he 
described a limited range of motion of the right shoulder 
over the left as well as having pain for which he must take 
pain medication.  DRO Hearing Transcript at 8, 10.        

January 2006 VA Orthopedic Examination Report
The VA orthopedic examiner discussed the veteran's service 
background, as well as his 40-year post-service profession as 
a barber.  In reviewing the claims file, the examiner 
observed the absence of health record entries for either 
shoulder.  

Clinical tests, to include X-rays of both shoulders, revealed 
that the veteran has severe glenohumeral arthritis and 
arthritis bilaterally.  The VA examiner therefore diagnosed 
him with severe glenohumeral arthritis with end stage 
osteoarthropathy of the right shoulder and mild to moderate 
osteoarthritis with possible rotator cuff tear in the left 
shoulder.  In his opinion, the bilateral shoulder 
disabilities "are at least as likely as not, not related to 
the veteran's previous service and are secondary to his long-
standing occupation as a barber, over 40 years, especially 
given the fact that there is no evidence of any shoulder 
problem in reviewing the veteran's [SMRs]."      

In April 2006, the veteran indicated that he had no further 
evidence to submit in support of his claim.

A remand is required for the RO to adjudicate the 
inextricably intertwined issue.  Accordingly, the case is 
REMANDED for the following actions:

1.  All notification and development 
actions consistent with the VCAA must be 
accomplished prior to the adjudication of 
the claim for service connection for a 
left shoulder disability secondary to a 
service-connected right shoulder 
disability.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002 & Supp. 
2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 115 (2005); rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473, 484, 486 
(2006); Pelegrini v. Principi, 18 Vet. 
App. 112, 119-120 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

2.  The RO must further develop the claim 
if indicated, to include providing an 
examination that includes a competent 
opinion addressing the question of 
whether the veteran's service-connected 
right shoulder disability caused or 
aggravated his left shoulder disability.  

3.  When the development requested has 
been completed, the case should be 
reviewed by the RO.  If the benefit 
sought is not granted, the veteran and 
his attorney should be afforded a 
reasonable opportunity to respond to the 
SSOC before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran has the right to submit additional 
evidence and/or argument on the matter or matters the Board 
has remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369, 370 (1999).  No action is required of the 
veteran until he is notified.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


